Exhibit 10.1




CHANGE IN CONTROL

SUPPLEMENTAL EXECUTIVE COMPENSATION AGREEMENT

          This Agreement, effective as of the ____ day of May, 2013, by and
between LNB Bancorp, Inc., an Ohio corporation (the "Company"), and ___________
("Executive"), is to EVIDENCE THAT:

          WHEREAS the Company considers the establishment and maintenance of a
sound and vital management team for the Company and its Subsidiaries (as defined
in Section 1) to be essential to protecting and enhancing the best interests of
the Company and its shareholders; and

          WHEREAS the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and

          WHEREAS the Board of Directors of the Company (the "Board") has
determined that it is in the best interests of the Company and its shareholders
to secure Executive's continued services for the Company and/or its Subsidiaries
and to ensure Executive's continued and undivided dedication to Executive's
duties in the event of any occurrence of a Change in Control (as defined in
Section 1) involving the Company; and

          WHEREAS Executive and the Company acknowledge that the terms and
conditions of this Agreement shall apply only if a Change in Control occurs,
except for the covenants contained in Section 11 which shall apply in all
circumstances; and

          WHEREAS Executive further acknowledges and agrees that this Agreement
does not alter Executive's status as an "employee at will" with the Company;

          NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Executive (collectively, the "Parties" and, individually, a "Party")
hereby agree as follows:

          1.        Definitions.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:

(a)       "Bonus Amount" means the highest annual incentive bonus earned by
Executive from the Company (or its Subsidiaries) during the last three (3)
completed fiscal years of the Company immediately preceding Executive’s Date of
Termination.

(b)       "Cause" means any one or more of the following:  (i) the willful and
continued failure of Executive to perform substantially Executive's duties with
the Company or its Subsidiaries (other than any such failure resulting from
Executive's Disability or any such failure subsequent to Executive being
delivered a Notice of Termination without Cause by the Company or its
Subsidiaries or after Executive delivering a Notice of Termination for Good
Reason to the Company or its Subsidiaries) after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive's duties and provides Executive with
ten (10) business days to correct such failure; or (ii) the willful engaging by
Executive in illegal conduct or gross misconduct which is injurious to the
Company or its Subsidiaries; or (iii) the conviction of Executive of, or a plea
by Executive of nolo contendere to, a felony; or (iv) Executive's breach of or
failure to perform any of the non-competition and non-disclosure covenants
contained in Section 11 of this Agreement or contained in any other document
signed by Executive and by the Company (or any Subsidiary).  For purposes of
this paragraph (b), no act or failure to act by Executive shall be considered
"willful" unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive's action or omission was in the best
interests of the Company and its Subsidiaries.  Any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board, based
upon the advice of counsel for the Company, or based upon the instructions of
the Company's chief executive officer or another senior officer of the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and its Subsidiaries.

--------------------------------------------------------------------------------





(c)       "Change in Control" means the occurrence of any one of the following
events:

(i)       if individuals who, on the date of this Agreement, constitute the
Board (the "Incumbent Directors") cease for any reason to constitute at least a
majority of the Board; provided, however, that: (A) any person becoming a
director subsequent to the date of this Agreement, whose election or nomination
for election was approved by a vote of at least two-thirds (2/3) of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection by such Incumbent Directors to such
nomination), shall be deemed to be an Incumbent Director; and (B) no individual
elected or nominated as a director of the Company initially as a result of an
actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be deemed to be an Incumbent Director;

(ii)      if any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company's then-outstanding securities
eligible to vote for the election of the Board (the "Company Voting
Securities"); provided, however, that the events described in this clause (ii)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions:  (A) by the Company or any Subsidiary; (B) by any employee benefit
plan sponsored or maintained by the Company or any Subsidiary or by any employee
stock benefit trust created by the Company or any Subsidiary; (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities; (D) pursuant to a Non-Qualifying Transaction (as defined in clause
(iii) of this paragraph (c), below); (E) pursuant to any acquisition by
Executive or by any group of persons including Executive (or any entity
controlled by Executive or any group of persons including Executive); or (F) a
transaction (other than one described in clause (iii) of this paragraph (c),
below) in which Company Voting Securities are acquired from the Company, if a
majority of the Incumbent Directors approves a resolution providing expressly
that the acquisition pursuant to this subparagraph (F) does not constitute a
Change in Control under this clause (ii);

- 2 -

--------------------------------------------------------------------------------





(iii)     upon the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company's shareholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(A) more than fifty percent (50%) of the total voting power of either (1) the
corporation resulting from the consummation of such Business Combination (the
"Surviving Corporation") or, if applicable, (2) the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation") is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination; (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Corporation or
the Parent Corporation or any employee stock benefit trust created by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of thirty percent (30%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation); and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or

(iv)      upon liquidation or dissolution of the Company or consummation of the
sale of all or substantially all of the Company's assets but only if, pursuant
to such liquidation or sale, the assets of the Company are transferred to an
entity not owned (directly or indirectly) by the Company's shareholders.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than thirty
percent (30%) of Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if (after such
acquisition by the Company) such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.  Notwithstanding anything in this Agreement
to the contrary, if (A) Executive's employment is terminated prior to a Change
in Control for reasons that would have constituted a Qualifying Termination if
they had occurred following a Change in Control, (B) Executive reasonably
demonstrates that such termination (or event constituting Good Reason) was at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control, and (C) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then (for purposes of this
Agreement) the date immediately prior to the date of such termination of
employment (or event constituting Good Reason) shall be treated as a Change in
Control.

- 3 -

--------------------------------------------------------------------------------



(d)       "Date of Termination" means (1) the effective date on which
Executive's employment by the Company and its Subsidiaries terminates as
specified in a prior written notice by the Company, a Subsidiary or Executive
(as the case may be) to the other, delivered pursuant to Section 9, or (2) if
Executive's employment by the Company terminates by reason of death, the date of
death of Executive, or (3) if the Executive incurs a Disability, the date of
such Disability as determined by a physician chosen by the Company. For purposes
of determining the timing of payments and benefits to Executive under Section 4,
the date of the actual Change in Control shall be treated as Executive's Date of
Termination.

(e)       "Disability" means Executive's inability to perform Executive's
then-existing duties with the Company or its Subsidiaries on a full-time basis
for at least one hundred eighty (180) consecutive days as a result of
Executive's incapacity due to physical or mental illness.

(f)       "Good Reason" means, without Executive's express written consent, the
occurrence of any of the following events after a Change in Control:

(i)       (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive's positions, duties, responsibilities or status with the
Company or its Subsidiaries immediately prior to such Change in Control
(including any material and adverse diminution of such duties or
responsibilities), or (B) a material and adverse change in Executive's titles or
offices (including, if applicable, membership on the Board) with the Company or
its Subsidiaries as existing immediately prior to such Change in Control;

(ii)      (A) a reduction by the Company or its Subsidiaries in Executive's rate
of annual base salary as in effect immediately prior to such Change in Control
(or as such annual base salary may be increased from time to time thereafter),
or (B) the failure by the Company or its Subsidiaries to pay Executive an annual
bonus (if any) in respect of the year in which such Change in Control occurs;

(iii)     any requirement of the Company or its Subsidiaries that
Executive:  (A) be based anywhere more than fifty (50) miles from the
Executive's residence at the time of the Change in Control, or (B) travel on
Company or Subsidiary business to an extent substantially greater than the
travel obligations of Executive immediately prior to such Change in Control;

- 4 -

--------------------------------------------------------------------------------





(iv)      the failure of the Company or its Subsidiaries to continue in effect
any material employee benefit plan, compensation plan, welfare benefit plan or
other material fringe benefit plan in which Executive is participating
immediately prior to such Change in Control or the taking of any action by the
Company or its Subsidiaries which would materially and adversely affect
Executive's participation in or reduce Executive's benefits under any such plan,
unless Executive is permitted to participate in other plans providing Executive
with substantially equivalent benefits in the aggregate; or

(v)       the failure of the Company to obtain the assumption (and, if
applicable, guarantee) agreement from any successor (and Parent Corporation) as
contemplated in Section 8(b).

Notwithstanding any contrary provision in this Agreement:  (A) an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason; and (B) Executive's right to
terminate employment for Good Reason shall not be affected by Executive's
Disability; and (C) Executive's continued employment shall not constitute a
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason (provided, however, that Executive must provide notice
of termination of employment within thirty (30) days following Executive's
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement).

(g)       “Highest Base Salary” means Executive’s highest annual base salary
(excluding any bonuses) paid to Executive by the Company and by any Subsidiary
during the Company’s last three (3) fiscal years completed immediately prior to
the Date of Termination.

(h)       "Qualifying Termination" means a termination of Executive's employment
after a Change in Control and during the Termination Period (as defined herein)
(i) by the Company or its Subsidiaries other than for Cause, or (ii) by
Executive for Good Reason.  Termination of Executive's employment on account of
death or Disability shall not constitute a Qualifying Termination.

(i)       "Retirement" means the termination of Executive's employment with the
Company and its Subsidiaries:  (A) on or after the first of the month coincident
with or next following Executive's attainment of age sixty-five (65), or (B) on
such later date as may be provided in a written agreement between the Company or
its Subsidiaries and Executive.

(j)       "Subsidiary" means any corporation or other entity in which the
Company:  (A) has a direct or indirect ownership interest of fifty percent (50%)
or more of the total combined voting power of the then-outstanding securities or
interests of such corporation or other entity entitled to vote generally in the
election of directors, or (B) has the right to receive fifty percent (50%) or
more of the distribution of profits or fifty percent (50%) of the assets upon
liquidation or dissolution.

- 5 -

--------------------------------------------------------------------------------





(k)       "Termination Period" means the two (2) year period beginning with a
Change in Control and ending two (2) years following such Change in Control.

          2.        Obligation of Executive.  In the event of a tender or
exchange offer, proxy contest, or the execution of any agreement which, if
consummated, would constitute a Change in Control, Executive agrees (as a
condition to receiving any payments and benefits hereunder) not to voluntarily
leave the employ of the Company (other than as a result of Disability,
Retirement or an event which would constitute Good Reason if a Change in Control
had occurred) until the Change in Control occurs or, if earlier, such tender or
exchange offer, proxy contest, or agreement is terminated or abandoned.

          3.        Term of Agreement.  The term of this Agreement shall be
effective on the date hereof and shall continue in effect until the Company
shall have given two (2) years' written notice of cancellation; provided,
however, that (notwithstanding the delivery of any such notice) the term of this
Agreement shall continue in effect for a period of two (2) years after a Change
in Control, if such Change in Control shall have occurred during the term of
this Agreement. Notwithstanding anything in this Agreement to the contrary, the
term of this Agreement shall terminate if Executive or the Company terminates
Executive's employment prior to a Change in Control.

          4.        Benefits Upon Qualifying Termination of Employment.

(a)       Qualifying Termination — Cash Payment.  If, during the Termination
Period, Executive's employment with the Company and its Subsidiaries terminates
pursuant to a Qualifying Termination, then the Company shall pay to Executive,
within twenty (20) days following the Date of Termination, a lump sum cash
amount equal to the sum of (i) one hundred twenty-five percent (125%) of
Executive's Highest Base Salary, as defined in Section 1(g), through the Date of
Termination and any base salary and bonuses which have been earned and are
payable, to the extent not theretofore paid or deferred, plus (ii) one hundred
twenty-five percent (125%) of Executive's Bonus Amount.

(b)       Qualifying Termination ― Continued Coverage.  If, during the
Termination Period, Executive's employment with the Company and its Subsidiaries
terminates pursuant to a Qualifying Termination, the Company shall continue to
provide, for a period of fifteen (15) months following the Date of Termination,
Executive (and Executive's dependents, if applicable) with the same level of
medical insurance benefits upon substantially the same terms and conditions
(including contributions required by Executive for such benefits) as existed
immediately prior to Executive's Date of Termination (or, if more favorable to
Executive, as such benefits and terms and conditions existed immediately prior
to the Change in Control); provided, however, that if Executive is not eligible
to continue to participate in the Company plan providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted.  Notwithstanding the foregoing, in
the event Executive becomes re-employed with another employer and becomes
eligible to receive medical insurance benefits from such employer, the medical
insurance benefits described herein shall be secondary to such benefits during
the period of such eligibility but only if (and to the extent that) the Company
reimburses Executive for any increased cost and provides any additional benefits
necessary to give Executive the benefits provided hereunder. Executive's accrued
benefits as of the Date of Termination under the Company's medical insurance
plan shall be payable in accordance with the terms of such plan.

- 6 -

--------------------------------------------------------------------------------





Notwithstanding any contrary provision set forth in this Agreement, Company's
payments to Executive shall be reduced to the extent that such payments
(together with all other payments by Company to Executive under all other
written or verbal agreements between Company and Executive) constitute an
"excess parachute payment" under Section 280G of the Internal Revenue Code (as
may be periodically amended).

          5.        Withholding Taxes.  The Company shall withhold from all
payments due to Executive hereunder all taxes which, by applicable Federal,
State, local or other law, the Company is required to withhold therefrom.

          6.        Reimbursement of Expenses.  If any contest or dispute shall
arise under this Agreement involving the alleged failure or refusal of the
Company or any of its Subsidiaries to perform fully in accordance with the terms
hereof, the Company shall reimburse Executive for all reasonable legal fees and
expenses, if any, incurred by Executive with respect to such contest or dispute,
together with interest in an amount equal to the prime rate of Lorain National
Bank from time to time in effect (but in no event higher than the legal rate
permissible under applicable law), such interest to accrue from the date the
Company becomes obligated to pay such fees and expenses through the date of
payment thereof; provided, however, that this Section 6 shall apply only if (and
to the extent that) the Company is held to have breached or violated its duties
and obligations hereunder to Executive.

          7.        Scope of Agreement.  Executive acknowledges that Executive
is employed by the Company as an "employee at will" and that nothing in this
Agreement shall be deemed to change Executive's status as an employee at will or
to entitle Executive to continued employment with the Company or its
Subsidiaries. If Executive's employment with the Company and its Subsidiaries
terminates prior to a Change in Control or the term of this Agreement expires,
Executive shall have no further rights under this Agreement (except as otherwise
expressly provided hereunder).

          8.        Successors; Binding Agreement.

(a)       This Agreement shall not be terminated by any Business
Combination.  In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.

(b)       The Company agrees that, in connection with any Business Combination,
Company will cause any successor entity to the Company unconditionally to assume
(and, for any Parent Corporation in such Business Combination, to guarantee), by
written instrument delivered to Executive (or Executive's beneficiaries or
estate), all of the obligations of the Company hereunder.  Failure of the
Company to obtain such assumption or guarantee prior to the effectiveness of any
such Business Combination that constitutes a Change in Control shall be a breach
of this Agreement and shall constitute Good Reason hereunder and, further, shall
entitle Executive to compensation from the Company in the same amount and on the
same terms as Executive would be entitled hereunder as if Executive's employment
were terminated following a Change in Control by reason of a Qualifying
Termination.  For purposes of implementing this Section 8(b), the date on which
any such Business Combination becomes effective shall be deemed the date Good
Reason occurs and shall be the Date of Termination, if so requested by
Executive.

- 7 -

--------------------------------------------------------------------------------





(c)       This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive dies while
any amounts would be payable to Executive hereunder if Executive had continued
to live, all such amounts (unless otherwise provided herein) shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive's estate.

          9.        Notice.

(a)       For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been properly given when delivered or three (3) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows (or to such other address as either Party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt):



  ― If to the Executive, at the address set forth below in the signatory
provision below; and   ― If to the Company:   LNB Bancorp, Inc. 457 Broadway
Lorain, OH 44052 Attn: Senior Vice President of Human Resources



(b)       A written notice of Executive's Date of Termination by the Company or
Executive, as the case may be, to the other Party shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment under the provision
so indicated, and (iii) specify the Date of Termination, which date shall be not
less than fifteen (15) days (thirty (30) days, if termination is by the Company
for Disability) nor more than sixty (60) days after the giving of such
notice.  The failure by Executive or the Company to set forth in such notice any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of either Party or preclude either Party from
asserting such fact or circumstance in enforcing such Party's rights hereunder.

          10.       Full Settlement; Resolution of Disputes.  The Company's
obligation to make payment under this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to Executive (payable because of a Change in Control) under
any other severance or employment agreement between Executive and the Company
and its Subsidiaries (if any) and under any severance plan of the Company and
its Subsidiaries (if any). In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as provided in Section 4, such amounts shall not be reduced whether or not
Executive obtains other employment. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Lorain County, Ohio, by three arbitrators in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrators' award in any State court having jurisdiction in Lorain County,
Ohio.  Except as otherwise provided in Section 6, each Party shall pay such
Party's costs and expenses incurred in connection with any arbitration
proceeding pursuant to this Section and the Parties shall each pay fifty percent
(50%) of the costs of the arbitration proceedings.

- 8 -

--------------------------------------------------------------------------------





          11.       Executive's Non-Disclosure and Non-Solicitation Promises.

                    11.1      Definitions.  For purposes of this Section 11, the
Parties agree to and understand the following definitions:

(a)       "Competitive Activity" means the performance or rendering of any
banking services; trust services and investment services; portfolio management;
retirement planning; administration of employee benefit plans; administration of
decedents' estates and court-supervised accounts, guardianships, and custodial
arrangements; personal tax and estate tax planning; financial consulting
services; investment advising services; and any other business activity, service
or product which competes with any existing or future business activity, service
or product of the Company.

(b)       "Confidential Information" means all of the following (whether written
or verbal) pertaining to the Company:  (i) trade secrets (as defined by Ohio
law); customer lists, records and other information regarding the Company's
customers (whether or not evidenced in writing); customer fee or price schedules
and fee or price policies; financial books, plans, records, ledgers and
information; business development plans; sales and marketing plans; research and
development plans; employment and personnel manuals, records, data and policies;
business manuals, methods and operations; business forms, correspondence,
memoranda and other records; computer records and related data; and any other
confidential or proprietary data and information of the Company or its customers
which Executive encounters during the Employment Term; and (ii) all products,
technology, ideas, inventions, discoveries, developments, devices, processes,
business notes, forms and documents, business products, computer programs, and
other creations (and improvements of any of the foregoing), whether patentable
or copyrightable, which Executive has acquired, developed, conceived or made
(whether directly or indirectly, whether solicited or unsolicited, or whether
during normal work hours or during off-time) during the Employment Term and
which relate to any business activity of the Company or are derived from the
Confidential Information designated in Subitem (i) of this Section 11.1(b).

(c)       "Customer" means a person, sole proprietorship, partnership,
association, organization, corporation, limited liability company, or other
entity (governmental or otherwise), wherever located:  (i) to or for which the
Company sells any products or renders or performs services either during the
180-day period immediately preceding commencement of the Restricted Period or
during the Restricted Period, or (ii) which the Company solicits or (as
demonstrated by plans, strategies or other tangible preparation) intends to
solicit to purchase products or services from the Company either during the
180-day period immediately preceding commencement of the Restricted Period or
during the Restricted Period.

- 9 -

--------------------------------------------------------------------------------





(d)       "Employment Term" means, for purposes of this Section 11, the period
of time starting on the date Executive's employment with the Company commenced
and terminating at the close of business on the date Executive's employment with
the Company terminates.

(e)       "Restricted Period" means a period of two (2) years (or, if shorter,
the duration of the Employment Term) commencing on the date the Employment Term
is terminated by either Party (for any reason, with or without cause); provided,
however, that such period shall be extended to include any period of time during
which Executive engages in any activity constituting a breach of this Agreement
and any period of time during which litigation transpires wherein Executive is
held to have breached this Agreement.

(f)       "Company" means, for purposes of this Section 11, LNB Bancorp, Inc.
and The Lorain National Bank (a national bank association), all direct and
indirect parent and subsidiary entities thereof, and all entities related to LNB
Bancorp, Inc., The Lorain National Bank or to such parent and subsidiary
entities by common ownership.

                   11.2      Executive's Promises.  Expressly in consideration
for the Company's promises made in this Agreement, Executive promises and agrees
that:

(a)       Confidentiality.  The Confidential Information is and, at all times,
shall remain the exclusive property of the Company, and
Executive  (i) shall hold the Confidential Information in strictest confidence
and in a position of trust for the Company, and (ii) except as may be necessary
to perform Executive's employment duties with the Company, shall not (directly
or indirectly) use for any purpose, copy, duplicate, disclose, convey to any
third-party or convert any Confidential Information, either during the
Employment Term or at any time following termination of the Employment Term (by
either Party, for any reason, with or without cause), and (iii) upon the request
of the Company at any time during or after the Employment Term, shall
immediately deliver to the Company all the Confidential Information in
Executive's possession and shall neither convey to any third-party nor retain
any copies or duplicates thereof.

(b)       Customers.  During the Restricted Period, Executive (or any entity
owned or controlled by Executive) shall not directly or indirectly (i) solicit
from or perform for any Customer a Competitive Activity, wherever such Customer
is located, or (ii) influence (or attempt to influence) any Customer to transfer
such Customer's patronage or business from the Company, or (iii) otherwise
interfere with any business relationship of the Company with any Customer.

- 10 -

--------------------------------------------------------------------------------





(c)       Employees.  During the Restricted Period, Executive (or any entity
owned or controlled by Executive) shall not directly or indirectly (i) employ,
engage, contract for the services of, or solicit or otherwise induce the
services of any person who, during the one hundred eighty (180) day period
immediately preceding commencement of the Restricted Period or during the
Restricted Period, is or was an employee of the Company, or (ii) otherwise
interfere with (or attempt to interfere with) any employment relationship of the
Company with any employee of the Company.

(d)       Other Employment.  During the Employment Term, Executive shall not
perform services (whether or not for compensation) as an employee, independent
contractor, consultant, representative or agent of any person, sole
proprietorship, partnership, limited liability company, corporation, association
(other than the Company), organization, or other entity (governmental or
otherwise) without the prior written consent of the President of the Company (or
any person expressly designated by the President).

(e)       Costs of Enforcement.  Executive shall pay all reasonable legal fees,
court costs, expert fees, investigation costs, and other expenses incurred by
the Company in the enforcement of this Section 11.

                    11.3      Importance of Executive's Promises.  Executive
understands and agrees that:

(a)       during the Employment Term, Executive will materially assist the
Company in the generation, development or enhancement of certain Confidential
Information and certain other business assets and activities for Company; and

(b)       Executive's promises in this Section 11:  (1) were negotiated at
arm's-length and with ample time for Executive to seek the advice of legal
counsel, (2) are required for the fair and reasonable protection of the Company
and the Confidential Information, and (3) do not constitute an unreasonable
hardship to Executive in working for the Company or in subsequently earning a
livelihood in Executive's field of expertise; and

(c)       if Executive breaches (or threatens to breach) any or all of the
promises in this Section 11:  the secrecy and thereby the value of the
Confidential Information will be significantly jeopardized; the Company will be
subject to the immediate risk of material, immeasurable, and irreparable damage
and harm; the remedies at law for Executive's breach shall be inadequate; the
Company shall therefore be entitled to injunctive relief against Executive in
addition to any and all other legal or equitable remedies; and

(d)       if Executive had not agreed to the restrictive promises in this
Agreement, the Company would not have signed this Agreement.

- 11 -

--------------------------------------------------------------------------------





                    11.4      Extent and Continuation of Executive's Promises.
Executive's promises, duties and obligations made in this Section 11 shall apply
to Executive irrespective of whether a Change in Control occurs and shall
survive the voluntary or involuntary cessation or termination of the Employment
Term by either Party (for any reason, with or without cause).  If any of the
restrictions contained in this Section 11 are ever judicially held to exceed the
limitations permitted by law, then such restrictions shall be deemed to be
reformed to comply with the maximum limitations permitted by law.  The existence
of any claim or cause of action by Executive against the Company (whether or not
derived from or based upon Executive's employment with the Company) shall not
constitute a defense to the Company's enforcement of any covenant, duty or
obligation of Executive in this Section 11.

          12.       Employment with Subsidiaries.  For purposes of this
Agreement, any and all references to Executive's employment with the Company
shall be deemed to include Executive's employment by any Subsidiary and, with
respect to such employment by a Subsidiary, the term "Company" as used in this
Agreement shall be deemed to include any Subsidiary which employs Executive.

          13.       Survival.  The respective obligations and benefits afforded
to the Company and Executive as provided in Sections 4 (to the extent that
payments or benefits are owed as a result of the termination of employment that
occurs during the Termination Period), 5, 6, 8, 10 and 11 shall survive the
termination of this Agreement and the term of this Agreement.

          14.       Governing Law; Validity.  The interpretation, construction
and performance of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Ohio without
regard to the principle of conflicts of laws.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.  The Parties hereby agree that
exclusive venue for all litigation arising hereunder lies solely with the State
Courts of Lorain County, Ohio and each Party hereby submits and agrees to the
personal jurisdiction of such Lorain County State Courts.

          15.       Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

          16.       Miscellaneous.  No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and by a duly authorized officer of the Company. No
waiver by either Party (at any time) of any breach by the other Party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Except as otherwise
expressly set forth in this Agreement, the failure by Executive or the Company
to insist upon strict compliance with any provision of this Agreement or to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first above written.



 

LNB Bancorp, Inc.

  By:   Daniel E. Klimas, President

- 12 -

--------------------------------------------------------------------------------







  - Company -    

[Name]

  Address   City, State     - Executive -

- 13 -

--------------------------------------------------------------------------------





Schedule of Executives Entering Into Change in Control Agreements

David Harnett
Frank A. Soltis
Kevin W. Nelson
Kevin G. Ball
John D. Simacek
Mary E. Miles